Myrick, J., dissenting:
I am of the opinion that the testimony shows that plaintiff by his action permitted the defendant to receive his services as Secretary, and to rest under the belief that such services were being rendered gratuitously; and that he in rendering those services, expected or hoped (without any agreement to that end), to receive some compensation or equivalent by a *496voluntary apportionment to himself of some shares of the stock of defendant. "Under such circumstances the plaintiff is not entitled to recover as for services rendered. The finding of the Court below is not sustained by the evidence.